IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :              No. 2189 Disciplinary Docket No. 3
                                :
            Petitioner          :              No. 107 DB 2015
                                :
              v.                :              Attorney Registration No. 202416
                                :
PATRICK JOSEPH BRADLEY,         :              (Montgomery County)
                                :
             Respondent         :


                                         ORDER


PER CURIAM


       AND NOW, this 28th day of July, 2016, having failed to file a response to the

directive of May 12, 2016, the Rule is made absolute, and it is hereby ordered that:

       1.     Respondent Patrick Joseph Bradley is held in contempt for willful violation

of this Court’s Order dated July 10, 2015;

       2.     The President Judge of the Court of Common Pleas of Montgomery

County shall take such further action and enter such orders as may be necessary to

protect the rights and interests of Respondent’s clients or fiduciary entities with which he

is involved, see Pa.R.D.E. 217(g);

       3.     All financial institutions in which Respondent holds fiduciary funds shall

freeze such accounts pending further action by a court of appropriate jurisdiction;
      4.     Respondent shall:

             a.     immediately notify, in writing, his clients and the Board of his status

             as a formerly admitted attorney and he shall provide a copy of the letter to

             the Office of Disciplinary Counsel;

             b.     not hold himself out as an active member of the Bar of this

             Commonwealth until such time as he is reinstated to the practice of law by

             the Supreme Court of Pennsylvania;

             c.     immediately    cease    and    desist   from    using   the   website

             bradleylawllc.com, and all forms of communication, including, but not

             limited to signage, letterhead, and business cards, that contain the terms

             Bradley Law, LLC; and

             d.     not maintain an office for the practice of law until such time that he

             is reinstated to the practice of law by the Supreme Court of Pennsylvania.

      The matter is referred to the Disciplinary Board for accelerated proceedings,

including a hearing, to recommend the appropriate sanction within 90 days.

      Petitioner’s request for an imposition of a daily fine is denied without prejudice to

seek such relief in terms of the Board’s recommendation.



      Justice Mundy did not participate in the consideration or decision of this matter.